     Case 4:21-cr-00655-JGZ-EJM Document 40 Filed 04/30/21 Page 1 of 2




1    JON M. SANDS
     Federal Public Defender
2    JAMIEL ALLEN
3    Assistant Federal Public Defender
     State Bar No. 024631
4    407 W. Congress, Suite 501
5    Tucson, AZ 85701-1310
     Telephone: (520) 879-7500
6    Email: Jamiel_allen@fd.org
     Attorney for Defendant
7
8                        IN THE UNITED STATES DISTRICT COURT

9                                FOR THE DISTRICT OF ARIZONA

10
     United States of America,                           CR21-655-TUC-JGZ (EJM)
11
                   Plaintiff,                             MOTION TO CONTINUE
12                                                           SENTENCING
           vs.
13                                                   (First Request-Defendant In Custody)
     Luis Manuel Bray-Vazquez,
14
                   Defendant.
15
16         Defendant, Sergio Arballo, through counsel, requests a 60-day continuance of the

17   sentencing hearing currently set for June 24, 2021, based upon the following:
18
           1) Additional time is needed to conduct the presentence interview. The scheduled
19            presentence interview was cancelled due to Mr. Bray-Vazquez being placed in
              quarantine. And undersigned counsel is unavailable on June 24, 2021.
20
           2) Assistant U.S. Attorney, Angela Woolridge, has no objection to this request.
21         3) Defendant is in custody.
           4) This is the first request to continue.
22
23         RESPECTFULLY SUBMITTED this April 30, 2021.

24                                               JON M. SANDS
                                                 Federal Public Defender
25
                                                 s/ Jamiel Allen
26                                               JAMIEL ALLEN
                                                 Assistant Federal Public Defender
27
28
                                                 1
     Case 4:21-cr-00655-JGZ-EJM Document 40 Filed 04/30/21 Page 2 of 2




1
     Copy of the foregoing has been provided
2
     by electronic transmittal via the CM/ECF System:
3
     Angela Woolridge, Assistant
4    United States Attorney
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
